Bloodworth, J.
(After stating the foregoing facts).
In overruling the motion for a new trial the learned judge of the trial court wrote an opinion which covers all the grounds of the motion, and which is substantially correct. That opinion is as' follows:
“The 1st, 2d, 3d and 4th grounds of the amended motion require no special consideration. Beference to the charge will show that they are not well founded. On the 5th amended ground: There was no request to charge, and even if there had been a request, it would not have been a proper charge. There was no evidence to justify the recital that the gong was broken. Some un- . known man made such a statement not under oath. The statement wás hearsay and had no probative value. Certainly I could not have charged as a fact that the company did not sound a warning of the train’s departure. There was no evidence to *206justify it, and the evidence of the conductor was to the contrary. Neither could I have charged ‘that the company did not intend to sound a warning of the train’s departure as it had done for many years.’ What had it done for many years? That charge which it is contended I should have given is not only confusing and misleading, but it assumed facts not proven.
. “On the 6th ground of the amended motion: I charged, ‘It must 'appear that the defendant was guilty of the alleged negligence set out in the petition, and that negligence must be shown to be the cause-—■ tide proximate cause — of the injury alleged to have been sustained.’ I further charged, ‘N-ow you take the case and without prejudice look at it. See what the truth of it is, and, if the defendant is liable in the way set out in the petition, then you would be authorized to find a verdict in favor of the plaintiff.’ I had previously charged in these words: ‘ She avers that she has sustained certain damages in the way set out in the petition, which you will have before you.’ The complaint is that I should have singled out a particular ground of negligence, and then charged that if the company was guilty of negligence contributing to the plaintiff’s injury she would be entitled to recover. I hardly think that is the law.
“The 7th ground of the amended motion cannot be considered. It is elementary that each ground of the motion must be complete within itself. This ground is singularly violative of this principle. The 8th ground complains of the strong language used in cautioning the jury to do ‘ exact justice between the lady on one side and the defendant on the other.’ Deference to the evidence shows that the case was between a lady with a sprained ankle and a soulless corporation that sees as much beauty in a crowbar as in a pretty foot. The case afforded a field where the flowers of rhetoric grew wild. The plaintiff not only had a sprained ankle with all of its horrors, but she ‘ couldn’t get a cook last summer, and had neighbors to come in and see about the children.’ Doubtless the plaintiff suffered very much from not having a cook in Savannah in the summer, but that suffering, bodily or mental, could hardly be ascribed to Mr. Hines, the director-general of railroads. Seriously, cases should be tried under the rules of law and evidence and without appeals to prejudice. No higher duty rests upon a judge than to see that a recovery is *207based on exact justice. Cautionary charges can only be judged of in the light of the trial. I do not think that the criticisms are well founded.
“ I do not think that the 11th and 14th grounds, both inclusive, require special consideration when the entire charge is read. In the 15th ground it is complained that I failed to charge, ‘If the conductor knew that the gong was broken.’ Certainly I should not have so charged. The only evidence on that point was the hearsay statement of some unknown man, alleged to have been made to the conductor after the accident. No charge should be given which is not authorized by the evidence.”
Under the pleadings and the facts in this case, we think the verdict rendered was demanded by the evidence, and the motion for a new trial was properly overruled.

Judgment affirmed on main bill of exceptions;

cross-bill dismissed. Broyles, C. J., and Luke, J., concur.